COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 




 
PABLO CISNEROS, CARMEN CISNEROS, JOEL CISNEROS, ARTURO
  CISNEROS, MARIA ARAGON, INDIVIDUALLY AND KATHY CISNEROS OROZCO, INDIVIDUALLY
  AND AS NEXT FRIEND OF KRYSTAL OROZCO, SAPPHIRE OROZCO, AND AS SURVIVING
  PARENT OF EMERALD OROZCO AND MARGARITA ROMA, INDIVIDUALLY,
 
                            Appellants,
 
v.
 
BRIDGESTONE/FIRESTONE, INC., FORD MOTOR COMPANY, MCREE FORD, AND RAINBOW
  MOTORS, CORPORATION, 
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'
 
'
 
'
 
'
 
'
 
'
 
'


 
 
 
 
 
 
 
 
No.08-02-00219-CV
 
Appeal from the
 
394th Judicial District Court
 
of Hudspeth County, Texas
 
(TC# 3601-394)




 
O P I N I O N
 
 
This appeal is before the Court on
its own motion to dismiss pursuant to Tex.
R. App.  P. 37.3(b), which states:
 
(b) If No Clerk=s Record Filed Due to Appellant=s Fault.  If the trial court clerk failed to file the clerk=s record because the appellant failed to pay or make
arrangements to pay the clerk=s fee for preparing the clerk=s record, the appellate court mayBon a party=s motion
or its own initiativeBdismiss the appeal for want of prosecution unless the
appellant was entitled to proceed without payment of costs.  The court must give the appellant a
reasonable opportunity to cure before dismissal.
 
On August 30, 2002, pursuant to Tex. R. App. P. 37.3(b), this Court=s clerk sent Appellants a notice of
the Court=s intent to dismiss if, within ten
days of the notice, the Appellants did not respond showing grounds to continue
the appeal.  Appellants wholly failed to
respond. 
The Court has
considered this cause and concludes the appeal should be dismissed.  We therefore dismiss the appeal pursuant to Tex. R. App. P. 37.3(b).
October 3, 2002
 
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)